


Exhibit 10.24

 

WALKER & DUNLOP, INC.

MANAGEMENT DEFERRED STOCK UNIT PURCHASE PLAN

 

DEFERRED STOCK UNIT AGREEMENT

 

Walker & Dunlop, Inc., a Maryland corporation (the “Company”), hereby grants
fully vested deferred stock units relating to shares of its common stock, par
value $0.01 per share (the “Stock”) to the Participant named below in respect of
the Participant’s election to purchase shares of Stock with the Participant’s
annual incentive bonus. Additional terms and conditions of the grant are set
forth on this cover sheet and in the attached Deferred Stock Unit Agreement
(together, the “Agreement”) and the Company’s Management Deferred Stock Unit
Purchase Plan (as amended from time to time, the “Purchase Plan”).

 

Participant Name:

 

Number of Deferred Stock Units Granted:

 

Grant Date:

 

Vesting Schedule: The Deferred Stock Units are 100% vested on the Grant Date.

 

By your signature below, you agree to all of the terms and conditions described
in the Agreement and in the Purchase Plan, a copy of which will be provided on
request. You acknowledge that you have carefully reviewed the Purchase Plan, and
agree that the Purchase Plan will control in the event any provision of this
cover sheet or Agreement should appear to be inconsistent.

 

 

Participant:

 

 

Date:

 

 

(Signature)

 

 

 

 

 

 

 

 

Company:

 

 

Date:

 

 

(Signature)

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

WALKER & DUNLOP, INC.

MANAGEMENT DEFERRED STOCK UNIT PURCHASE PLAN

 

DEFERRED STOCK UNIT AGREEMENT

 

Deferred Stock Units

 

This Agreement evidences an award of deferred stock units in the number set
forth on the cover sheet and subject to the terms and conditions set forth in
the Agreement and in the Purchase Plan (the “Deferred Stock Units”).

 

 

 

Deferred Stock Unit Transferability

 

Your Deferred Stock Units may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise encumbered, whether by operation of law or otherwise,
nor may the Deferred Stock Units be made subject to execution, attachment or
similar process. If you attempt to do any of these things, you will immediately
forfeit your Deferred Stock Units.

 

 

 

Vesting

 

Your Deferred Stock Units are fully vested at all times.

 

 

 

Delivery

 

Delivery of the shares of Stock represented by your Deferred Stock Units will be
made in accordance with your deferral election under the Purchase Plan (the
“Deferral Election”), which is attached to this Agreement as Exhibit A.

 

Notwithstanding the foregoing, the Participant may request for the issuance of
the shares of Stock underlying the Deferred Stock Units as a result of an
Unforeseeable Emergency in accordance with Section 7 of the Purchase Plan.

 

 

 

Evidence of Issuance

 

The issuance of the shares of Stock with respect to the Deferred Stock Units
will be evidenced in such a manner as the Company, in its discretion, deems
appropriate, including, without limitation, book-entry, registration or issuance
of one or more share certificates.

 

 

 

Withholding

 

In the event that the Company or an Affiliate determines that any federal,
state, local or foreign tax or withholding payment is required relating to this
grant of Deferred Stock Units, or the issuance of shares of Stock with respect
to this grant, the Company or an Affiliate will have the right to (i) require
you to tender a cash payment, (ii) deduct from payments of any kind otherwise
due to you, (iii) permit or require you to enter into a “same day sale”
commitment with a broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA Dealer”) whereby you irrevocably elect to sell a
portion of the shares of Stock to be delivered in connection with the Deferred
Stock Units to satisfy withholding obligations and whereby the FINRA Dealer
irrevocably commits to forward the proceeds necessary to satisfy the withholding
obligations directly to the Company or an Affiliate, or (iv) withhold the
delivery of vested shares of Stock otherwise deliverable under this Agreement to
meet such obligations; provided that the shares of Stock so withheld will have
an aggregate Fair Market Value not exceeding the minimum amount of tax required
to be withheld by applicable law.

 

 

 

Retention Rights

 

This Agreement and the grant of Deferred Stock Units evidenced by this Agreement
do not give you the right to be retained by the Company or any

 

2

--------------------------------------------------------------------------------


 

 

 

Affiliate in any capacity. Unless otherwise specified in an employment or other
written agreement between the Company or any Affiliate, as applicable, and you,
the Company or any Affiliate, as applicable, reserves the right to terminate
your service with the Company or an Affiliate at any time and for any reason.

 

 

 

Stockholder Rights

 

You do not have any of the rights of a stockholder with respect to the Deferred
Stock Units unless and until the Stock relating to the Deferred Stock Units has
been delivered to you. You will, however, be entitled to receive, upon the
Company’s payment of a cash dividend on outstanding Stock, a dividend equivalent
in deferred stock units for each Deferred Stock Unit that you hold as of the
record date for such dividend equal to the per-share dividend paid on the Stock.
The dividend equivalents will be governed by your Deferral Election.

 

 

 

Clawback

 

The Deferred Stock Units are subject to mandatory repayment by you to the
Company to the extent you are or in the future become subject to any Company
“clawback” or recoupment policy that requires the repayment by you to the
Company of compensation paid by the Company to you in the event that you fail to
comply with, or violate, the terms or requirements of such policy.

 

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, and you are subject
to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002 or
you knowingly engaged in the misconduct, were grossly negligent in engaging in
the misconduct, knowingly failed to prevent the misconduct or were grossly
negligent in failing to prevent the misconduct, you will reimburse the Company
the amount of any payment in settlement of the Deferred Stock Units earned or
accrued during the 12-month period following the first public issuance or filing
with the Securities and Exchange Commission (whichever first occurred) of the
financial document that contained such material noncompliance.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

The Purchase Plan

 

The text of the Purchase Plan is incorporated into this Agreement by reference.

 

Certain capitalized terms used in this Agreement are defined in the Purchase
Plan, and have the meaning set forth in the Purchase Plan.

 

This Agreement and the Purchase Plan constitute the entire understanding between
you and the Company regarding this grant. Any prior agreements, commitments or
negotiations concerning this grant are superseded.

 

 

 

Data Privacy

 

To administer the Purchase Plan, the Company may process personal data about
you. Such data includes, but is not limited to, information provided in this
Agreement and any changes to such information, other appropriate

 

3

--------------------------------------------------------------------------------


 

 

 

personal and financial data about you such as your contact information, payroll
information and any other information that might be deemed appropriate by the
Company to facilitate the administration of the Purchase Plan.

 

 

 

 

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data.

 

 

 

Disclaimer of Rights

 

The grant of Deferred Stock Units under this Agreement will in no way be
interpreted to require the Company to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to you. You
will have no rights under this Agreement or the Purchase Plan other than those
of a general unsecured creditor of the Company. Deferred Stock Units represent
unfunded and unsecured obligations of the Company, subject to the terms and
conditions of the Purchase Plan and this Agreement.

 

 

 

Code Section 409A

 

The grant of Deferred Stock Units under this Agreement is intended to comply
with Section 409A to the extent subject thereto, and, accordingly, to the
maximum extent permitted, this Agreement will be interpreted and administered to
be in compliance with Section 409A. Notwithstanding anything to the contrary in
the Purchase Plan or this Agreement, neither the Company, its Affiliates, the
Board nor the Committee will have any obligation to take any action to prevent
the assessment of any excise tax or penalty on you under Section 409A and
neither the Company, its Affiliates, the Board nor the Committee will have any
liability to you for such tax or penalty.

 

By signing this Agreement, you agree to all of the terms and conditions
described above and in the Purchase Plan.

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

[attach Deferral Election Agreement]

 

5

--------------------------------------------------------------------------------
